DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 29, 2021.
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 1-6, 8-12, 15, and 17 under 35 U.S.C. 112(a) previously presented in the Office Action sent December 28, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 1-6, 8-12, 15, and 17 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 28, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 1-6, 8-12, 15, and 17 under 35 U.S.C. 103 previously presented in the Office Action sent December 28, 2020 have been substantially maintained and modified only in response the Amendments to the Claims. 
Claims 1-6, 8-12, 15, and 17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the long length portions" on line 38.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear is “the long length portions” recited on line 38 of claim 1 is referring to the “pair of long length portions” recited on line 36 of claim 1 or if “the long length portions” recited on line 38 of claim 1 is referring to entirely different long length portions altogether. Dependent claims are rejected for dependency.
Amending “the long length portions” to “the pair of long length portions” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2012/0034513 Al) in view of Heo (U.S. Pub. No. 2011/0217591 Al), Ahn (U.S. Pub. No. 2013/0230766 Al), and Kim et al. (U.S. Pub. No. 2015/0104684 Al).
With regard to claim 1, Kim discloses a secondary battery, comprising:
an electrode assembly (220, Fig. 7; see [0077]
electrode plates (see [0083] teaching “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, and the second electrode tab 228 drawn out from the second electrode plate is welded to the bottom surface of the electrode terminal 242) and
electrode tabs including a first electrode tab and a second electrode tab (first electrode tab 227 and second electrode tab 228, Fig. 7) each having 
a first end (such as a first bottom end of the cited electrode tabs 227/228 depicted in Fig. 7),
a buffer (“buffer” is interpreted to include a component for reducing shock or damage; the middle portion of the cited electrode tab 227/228 depicted in Fig. 7 is cited to read on the claimed “buffer” as it is a component which reduces shock or damage in the vertical direction between the top end and bottom end of the electrode tabs as it forms a physical component separating the top end of the electrode tabs and the bottom end of the electrode tabs), and
a bent portion (as depicted in annotated Fig. 3C below, a bent portion of the electrode tab bent/angled over a cap plate/terminal plate) and 

    PNG
    media_image1.png
    415
    567
    media_image1.png
    Greyscale

Annotated Fig. 3C
having different polarities (see [0007]);
a case in which the electrode assembly is accommodated (210, Fig. 7); 
a cap plate that seals a portion of the case (241, Fig. 7); and
an insulating spacer between the electrode assembly and a bottom surface of the cap plate (244 depicted in Fig. 7 as between the cited electrode assembly 220 and a bottom most surface of the cited cap plate 241),
the insulating spacer including first and second tab holes (246, Fig. 7 implicit including first and second holes as [0083] teaches “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, and the second electrode tab 228 drawn out from the second electrode plate is welded to the bottom surface of the electrode terminal 242; in the alternative if first and second tab holes are not implicit in the cited insulating [0083] teaches “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, and the second electrode tab 228 drawn out from the second electrode plate is welded to the bottom surface of the electrode terminal 242” in which insulating spacer 246 depicted in Fig. 7 would necessarily require first and second tab holes for drawing out electrode tabs 227/228 for welding), wherein
the first end of the first electrode tab is attached to a first one of the electrode plates (see Fig. 7 and see [0083] teaching “first electrode tab 227 drawn out from the first electrode plate” which is cited to read on the claimed “first end of the first electrode tab is attached to a first one of the electrode plates” as the cited first bottom end of the cited first electrode tab 277 is attached/connected/joined to a first one of the electrode plates),
a second end of the first electrode tab extends in parallel to the bottom surface of the cap plate and is welded to the bottom surface of the cap plate by a welding portion (as depicted in Fig. 7 and detailed in annotated Fig. 3C above, the cited second top end of the cited first electrode tab 227 extends in parallel to the cited bottom surface of the cited cap plate 241 as it is three-dimensional, and is welded to the bottom surface of the cap plate by a welding portion; see [0007] teaching welded attachment),
a second end of the second electrode tab is connected to a bottom surface of a terminal plate under the cap plate by a connecting portion (as depicted in Fig. annotated Fig. 3C above, the cited second top end of the cited second electrode tab 228 is welded to a bottom surface of a terminal plate 242 under the cited cap plate 241 when terminal plate 242 is inserted into through hole 241a by a welding portion; see [0007] teaching welded attachment),
the bent portions of the first and second electrode tabs are formed by bending over the cap plate and the terminal plate, respectively, and welded second ends of each of the first and second electrode tabs towards a same direction angularly, at respective sides of the welding portions, such that the bent portions are located immediately adjacent to the welding potions of the second ends of the first and second electrode tabs on the bottom surfaces of the cap plate and the terminal plate, respectively (such as depicted in Fig. 7 and annotated Fig. 3C above, the cited bent portions of the cited first and second electrode tabs 227/228 are formed by bending over the cited terminal plate 242 and the cited cap plate 241 and welded second ends of the first and second electrode tabs towards a same direction angularly, at respective sides of the welding portions as detailed in Fig. 3C, such that the cited bent portions are located immediately adjacent to the cited welding portions of the second ends of the first and second electrode tabs on the bottom surface of the respective terminal plate 242 and the cap plate 241),
the first electrode tab and the second electrode tab are inserted into the first and second tab holes such that the first electrode tab and the second electrode tab extend through the first and second tab holes (as depicted in Fig. 7 and noted above, the cited first electrode tab 227 and the cited second electrode tab 228 are inserted into the cited first and second tab holes such that the cited first electrode 
the first electrode tab is terminated to the terminal plate below the cap plate such that the first electrode tab does not extend outside of the sealed portion of the case (as depicted in Fig. 7, the cited first electrode tab 227 is terminated to the cited terminal plate 242 below the cited cap plate 241 such that the cited first electrode tab 227 does not extend outside of the sealed portion of the case when the cited terminal plate 242 is inserted into hole 241a), and
the second electrode tab is terminated to the bottom surface of the cap plate such that the second electrode tab does not extend outside of the sealed portion of the case (as depicted in Fig. 7, the cited second electrode tab 228 is terminated to the cited bottom surface of the cited cap plate 241 such that the cited second electrode tab 228 does not extend outside of the sealed portion of the case), and the cap plate includes
a pair of long length portions (as depicted in Fig. 7, the cited cap plate 241 includes a pair of long length portions) and
a pair of short length portions (as depicted in Fig. 7, the cited cap plate 241 includes a pair of short length portions), and
the first and second electrode tabs each include the respective bent portion extending parallel to the long length portions of the cap plate (as depicted in Fig. 7 and annotated Fig. 3C’ below, each of the cited bent portions includes a three dimensional structure extending in a horizontal plane parallel to the cited cap plate 241 which would provide for the claimed “the first and second electrode 

    PNG
    media_image2.png
    456
    512
    media_image2.png
    Greyscale

Annotated Fig. 3C’


Kim does not appear to detail the first electrode tab and second electrode as respectively including a plurality of first electrode tabs gathered as a first group and a plurality of second electrode tabs gathered as a second group.

Ahn teaches a secondary battery (Title). Ahn teaches increasing the number of tabs by increasing the number of sequential stacks of electrode plates can easily increase the battery capacity (see [0049]), also applicable to winding structure design (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first electrode tab and second electrode tab inserted into the first and second tab holes in the secondary battery of Kim to include a first group of first electrode tabs and a second group of second electrode tabs, as suggested by Heo, because it would have provided for increased battery capacity.
Kim does not teach an insulator between the electrode assembly and the case.
However, Kim et al. teaches a secondary battery (see Title) and teaches an insulator 140 an electrode assembly 120 and a case 110 in order to fix the electrode assembly to the case to prevent movement within the case and to reduce risk of short-circuiting (see Fig. 3 and see [0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the secondary battery of Kim to include an insulator between the electrode assembly and case as suggested by Kim et al. because it 
With regard to claim 2, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the insulator is attached to an outer peripheral surface of the electrode assembly (see Fig. 3).
With regard to claim 3, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the insulator is attached to a surface of the electrode assembly and a surface of the case and the surfaces of the electrode assembly and the case face each other (see Fig. 3 and see [0041]).
With regard to claim 4, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the insulator is in a lower portion of the electrode assembly opposite to the electrode tab (see Fig. 3).
With regard to claim 5, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the insulator includes tape that turns into an adhesive based on a reaction with an electrolyte (see [0023] and claim 16).
With regard to claim 6, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim discloses wherein 
the buffer of each of the first and second electrode tabs contracts and extends in a direction that extends between the first and second ends of the 
With regard to claims 1 and 8, Kim discloses a secondary battery, comprising:
an electrode assembly (220, Fig. 7; see [0077] teaching “The electrode assembly 220 has a substantially the same configuration as that of the electrode assembly 120 of the previously described cylindrical secondary battery, except that i) the electrode assembly 220 has a substantially rectangular shape, ii) the electrode tabs 227 and 228 are drawn out in the same direction, and iii) the movement prevention tape 230 is attached to both of the first electrode tab 227 and the second electrode tab 228, and a detailed description thereabout will be omitted. In addition, since the movement prevention tape 230 attached to electrode tabs 227 and 228 is the same as the corresponding component of the previously described cylindrical secondary battery, a detailed description thereabout will be omitted.”) including
electrode plates (see [0083] teaching “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, 
electrode tabs including a first electrode tab and a second electrode tab (first electrode tab 227 and second electrode tab 228, Fig. 7) each having 
a first end (such as a first bottom end of the cited electrode tabs 227/228 depicted in Fig. 7),
a bent portion (as depicted in annotated Fig. 3C below, a bent portion of the electrode tab bent/angled over a cap plate/terminal plate) and 

    PNG
    media_image1.png
    415
    567
    media_image1.png
    Greyscale

Annotated Fig. 3C
having different polarities (see [0007]);
a case in which the electrode assembly is accommodated (210, Fig. 7); 
a cap plate that seals a portion of the case (241, Fig. 7); and
an insulating spacer between the electrode assembly and a bottom surface of the cap plate (244 depicted in Fig. 7 as between the cited electrode assembly 220 and a bottom most surface of the cited cap plate 241),
the insulating spacer including first and second tab holes (246, Fig. 7 implicit including first and second holes as [0083] teaches “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, and the second electrode tab 228 drawn out from the second electrode plate is welded to the bottom surface of the electrode terminal 242; in the alternative if first and second tab holes are not implicit in the cited insulating spacer 246 of Kim, it would have been obvious to a person having ordinary skill in the art to have included first and second tab holes because [0083] teaches “first electrode tab 227 drawn out from the first electrode plate is welded to the bottom surface of the cap plate 241, and the second electrode tab 228 drawn out from the second electrode plate is welded to the bottom surface of the electrode terminal 242” in which insulating spacer 246 depicted in Fig. 7 would necessarily require first and second tab holes for drawing out electrode tabs 227/228 for welding), wherein
the first end of the first electrode tab is attached to a first one of the electrode plates (see Fig. 7 and see [0083]
a second end of the first electrode tab extends in parallel to the bottom surface of the cap plate and is welded to the bottom surface of the cap plate by a welding portion (as depicted in Fig. 7 and detailed in annotated Fig. 3C above, the cited second top end of the cited first electrode tab 227 extends in parallel to the cited bottom surface of the cited cap plate 241 as it is three-dimensional, and is welded to the bottom surface of the cap plate by a welding portion; see [0007] teaching welded attachment),
a second end of the second electrode tab is connected to the bottom surface of a terminal plate under the cap plate by a connecting portion (as depicted in Fig. 7 and detailed in annotated Fig. 3C above, the cited second top end of the cited second electrode tab 228 is welded to the bottom surface of a terminal plate 242 under the cited cap plate 241 when terminal plate 242 is inserted into through hole 241a by a welding portion; see [0007] teaching welded attachment
the bent portions of the first and second electrode tabs are formed by bending over the cap plate and the terminal plate, respectively, and welded second ends of each of the first and second electrode tabs towards a same direction angularly, at respective sides of the welding portions, such that the bent portions are located immediately adjacent to the welding potions of the second ends of the first and second electrode tabs on the bottom surfaces of the cap plate and the terminal plate, respectively (such as depicted in Fig. 7 and annotated Fig. 3C above, the cited bent portions of the cited first and second electrode tabs 227/228 are formed by bending over the cited terminal plate 242 and the cited cap plate 
the first electrode tab and the second electrode tab are inserted into the first and second tab holes such that the first electrode tab and the second electrode tab extend through the first and second tab holes (as depicted in Fig. 7 and noted above, the cited first electrode tab 227 and the cited second electrode tab 228 are inserted into the cited first and second tab holes such that the cited first electrode tab 227 and the cited second electrode tab 228 extend through the cited first and second tab holes),
the first electrode tab is terminated to the terminal plate below the cap plate such that the first electrode tab does not extend outside of the sealed portion of the case (as depicted in Fig. 7, the cited first electrode tab 227 is terminated to the cited terminal plate 242 below the cited cap plate 241 such that the cited first electrode tab 227 does not extend outside of the sealed portion of the case when the cited terminal plate 242 is inserted into hole 241a), and
the second electrode tab is terminated to the bottom surface of the cap plate such that the second electrode tab does not extend outside of the sealed portion of the case (as depicted in Fig. 7, the cited second electrode tab 228 is terminated to the cited bottom surface of the cited cap plate 241 such that the 
a pair of long length portions (as depicted in Fig. 7, the cited cap plate 241 includes a pair of long length portions) and
a pair of short length portions (as depicted in Fig. 7, the cited cap plate 241 includes a pair of short length portions), and
the first and second electrode tabs each include the respective bent portion extending parallel to the long length portions of the cap plate (as depicted in Fig. 7 and annotated Fig. 3C’ below, each of the cited bent portions includes a three dimensional structure extending in a horizontal plane parallel to the cited cap plate 241 which would provide for the claimed “the first and second electrode tabs each include the respective bent portion extending parallel to the long length portions of the cap plate” because the cited bent portions include a three dimensional structure which extends in all directions on the horizontal plane which would include the direction parallel to the cited pair of long length portions).

    PNG
    media_image2.png
    456
    512
    media_image2.png
    Greyscale

Annotated Fig. 3C’

Kim does not appear to detail the first electrode tab and second electrode as respectively including a plurality of first electrode tabs gathered as a first group and a plurality of second electrode tabs gathered as a second group.
However, Heo teaches a secondary battery (see Title). Heo teaches a first and second electrode tab including a plurality of first electrode tabs gathered as a first group of the first electrode tabs and a plurality of second electrode tabs gathered as a second group of the second electrode tabs (see Fig. 2-4 teach a plurality of first electrode tabs 42 and a plurality of second electrode tabs 52 gathered as first and second groups respectively).
annotated Fig. 4 below, which corresponds to the other of the first/second electrode depicted in Fig. 3, is cited to read on the claimed “buffer” because it is a component which reduces shock or damage in the horizontal direction between the left end and right end of the electrode tab as it forms a physical component separating the left end of the electrode tab and the right end of the electrode tab).

    PNG
    media_image3.png
    576
    421
    media_image3.png
    Greyscale

Annotated Fig. 4
Ahn teaches a secondary battery (Title). Ahn teaches increasing the number of tabs by increasing the number of sequential stacks of electrode plates can easily increase the battery capacity (see [0049]), also applicable to winding structure design (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first electrode tab and second electrode tab inserted into the first and second tab holes in the secondary battery of Kim to include a 
Kim, as modified by Heo, Ahn, and Kim et al. above, teaches wherein the buffer of each of the first and second electrode tabs has a first surface that is concave and a second surface that is convex (such as depicted in annotated Fig. 4’ below, the cited buffer includes a first surface which is concave in shape and a second surface which is convex in shape).

    PNG
    media_image4.png
    683
    338
    media_image4.png
    Greyscale

Annotated Fig. 4’
Kim does not teach an insulator between the electrode assembly and the case.
However, Kim et al. teaches a secondary battery (see Title) and teaches an insulator 140 an electrode assembly 120 and a case 110 in order to fix the electrode [0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the secondary battery of Kim to include an insulator between the electrode assembly and case as suggested by Kim et al. because it would have provided for fixing the electrode assembly to the case to prevent movement within the case and to reducing risk of short-circuiting.
With regard to claim 9, dependent claim 8 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim, as modified by Heo, Ahn, and Kim et al. above, teaches wherein
the first and second surfaces of the buffer of each of the first and second electrode tabs are round (as depicted in annotated Fig. 4’ above, the cited first and second surfaces of the buffer are round).
With regard to claim 10, dependent claim 8 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim, as modified by Heo, Ahn, and Kim et al. above, teaches wherein
the first and second surfaces of the buffer of each of the first and second electrode tabs are bent form a wedge (“are bent form a wedge” is interpreted to include bent to form the shape of a wedge, or a structure with a thin end tapering to a thicker end; see annotated Fig. 4’
With regard to claim 11, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim, as modified by Heo, Ahn, and Kim et al. above, teaches wherein
the buffer of each of the first and second electrode tabs is a pressed buffer (as there is no definite structure implied by the generally recited process “pressed buffer”; the cited buffer is cited to read on the structure required by claim 11).
With regard to claim 12, dependent claim 11 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim, as modified by Heo, Ahn, and Kim et al. above, teaches wherein
the buffer if each of the first and second electrode tabs does not have overlapping portions in a projecting direction of the corresponding electrode tab (as depicted in annotated Fig. 4 above, the cited buffers do not have overlapping portions in a projection direction of the electrode tabs, such as a vertical projection direction of the electrode tabs).
With regard to claim 15, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim discloses wherein
the insulating spacer includes a thin plate (as depicted in Fig. 7, the cited insulating spacer 244 includes a thin plate, or a thin strip of material).
With regard to claim 17, independent claim 1 is obvious over Kim in view of Heo, Ahn, and Kim et al. under 35 U.S.C. 103 as discussed above. Kim discloses wherein
the electrode assembly and the cap plate are directly exposed to one another (as depicted in Fig. 7, the cited electrode assembly at first electrode tab [0083]).

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that Kim teaches a wobbling electrode which is not bent prior to assembly of the cap plate. However, this argument is not persuasive and the claims do not require the method step of bending prior to assembly of the cap plate.
Kim is not cited to teach a wobbling electrode. Kim teaches bent electrodes at Fig. 3C and teaches at [0077] “The electrode assembly 220 has a substantially the same configuration as that of the electrode assembly 120 of the previously described cylindrical secondary battery, except that i) the electrode assembly 220 has a substantially rectangular shape, ii) the electrode tabs 227 and 228 are drawn out in the same direction, and iii) the movement prevention tape 230 is attached to both of the first electrode tab 227 and the second electrode tab 228, and a detailed description thereabout will be omitted. In addition, since the movement prevention tape 230 attached to electrode tabs 227 and 228 is the same as the corresponding component of the previously described cylindrical secondary battery, a detailed description thereabout will be omitted.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        July 2, 2021